Citation Nr: 1627299	
Decision Date: 07/08/16    Archive Date: 07/14/16

DOCKET NO.  10-26 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial compensable rating for service-connected verruca acuminata on scrotum and penis.

2.  Whether the reduction of the rating for service-connected residuals of multiple right ankle sprains with instability and osteochondritis dissecans, from 20 percent to 10 percent, effective January 1, 2014, was proper.

3.  Whether the reduction of the rating for service-connected left knee degenerative joint disease with limited extension, from 20 percent to a noncompensable rating, effective January 1, 2014, was proper.

4.  Whether the reduction of the rating for service-connected right knee degenerative joint disease with limited extension, from 10 percent to a noncompensable rating, effective January 1, 2014, was proper.




REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1974 to March 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2009 and October 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In March 2013, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge on the issue of increased rating.  A transcript of the proceeding is in the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

Further development is needed before the Board can adjudicate the Veteran's claims. 

The Veteran seeks an increased evaluation for his service-connected verruca acuminata.  He was last afforded VA examinations for this condition in June 2014.  In a September 2014 letter, the Veteran stated he was scheduled for another surgery for this disability in December 2014.  Further, the Veteran stated that his warts have spread over his entire penis and testicles, and he believes the warts have also spread to his face.  In light of the scheduled surgery, a new examination would be beneficial to determine the current severity of the Veteran's disability post surgery.

The Veteran stated at his March 2013 Board hearing that he receives all his treatment at the Roanoke VA Medical Center.  The most recent records in the Veteran's claims file are dated from December 2013.  On remand, the Veteran's claims file should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

As for the rating reduction issues on appeal, remand is also necessary to allow for the scheduling of a hearing before the Board.  In a June 2014 VA Form 9, the Veteran requested to appear at a hearing before the Board at a local VA office.  In July 2014, the AOJ sent a letter to the Veteran to inform him that he was on the docket for a Travel Board hearing and advised him of the expediency of videoconference hearings.  On August 11, 2014, the Veteran called the AOJ and requested that his hearing take place at the Board in Washington, D.C.  In its November 2015 brief, the Veteran's representative again reiterated the Veteran's request to appear at a Board hearing.  Evidence of record includes medical examinations conducted in connection with a claim for special monthly compensation based on aid and attendance/housebound.  While that claim is not before the Board, the evidence suggests that it would be difficult for the Veteran to travel to Washington, D.C. for a hearing.  On remand, he should informed that he can have a hearing before the Board at the RO.  

The Veteran is entitled to a hearing under 38 C.F.R. §§ 20.700 and 20.704, and upon remand, the hearing should be scheduled concerning the rating reduction issues on appeal.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veteran's claims file copies of all outstanding VA treatment records, to include any records dated after December 2013.  If no additional outstanding records are available, this fact should be noted in the Veteran's claims file.

2.  Thereafter, schedule the Veteran for a VA examination to determine the severity of his service-connected verruca acuminata on scrotum and penis.  The claims folder and copies of all pertinent records should be made available to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran, the pertinent details of which should be recited in the examination report.  All indicated testing should be performed.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the Veteran's service-connected verruca acuminata. The appropriate Disability Benefits Questionnaire (DBQ) should be filled out for this purpose, if possible.

The examiner is asked to comment on the Veteran's contention that the warts from his service-connected disability have spread to his face.

Detailed rationale is requested for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Contact the Veteran and his representative regarding his request for a hearing in connection with the reduction issues, only.  Schedule the Veteran for a hearing before the Board either at the RO or in Washington, D.C., whichever is chosen.    

4.  Then re-adjudicate the Veteran's claims.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




